Title: To George Washington from Thomas Jefferson, 9 October 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dear Sir
            Monticello [Va.] Oct. 9. 1793.
          
          I have the honor of answering, by the return of post, your favor of Sep. 27. recieved
            this day, inclosing the letter & memorial of messieurs King, Pratt & others,
            owners of the ship Andrew, & her cargo, desiring the interposition of the Executive
            on account of the cargo of rice taken by a decree of the general council of L’orient,
            & of the freight & detention of the vessel. the
            memorialists seem to expect that an indemnification may be made them by this government
            out of the monies due from us to France. but this would be an act of reprisal, which the
            usage of nations would not justify until justice has been required from France, &
            formally denied. their money in our treasury can no more be taken for this purpose, nor
            under any other forms, than their vessels in our harbors. it is necessary therefore that the Memorialists make application to the government of
            France for indemnification, exhibiting the fullest & most authentic proofs. if they
            will at the same time furnish me with a copy of these, I will instantly write to our
            minister at Paris, & desire him to give to their claim that firm support which it’s
            justice calls for. the conduct of that government in
            other cases communicated to us by mister Morris, gives every reason to presume they will
            do ready & ample justice in the present one. I have the honor to be with great &
            sincere respect & attachment Dear Sir your most obedt & most humble servt
          
            Th: Jefferson
          
        